DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-8 are objected to because of the following informalities:  
Claim 6, the recitation “N” and “M” should be clearly defined (i.e. natural number)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the FIR filter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a0(1) as being anticipated by OTA et al. (US 2019/0356345) (hereinafter OTA).
Re claim 16, OTA discloses:
“a first non-linear filter network configured to compensate for narrowband distortion of a power amplifier, wherein the first non-linear filter network comprises a plurality of infinite impulse response (IIR) filters (Fig. 17, elements 60-63) and corresponding corrective elements configured to correct for a non-linear portion of the power amplifier (Fig. 17, element 20)” (Fig. 17; para. 0171-0178).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OTA in view of Woleben et al. (US 2011/0255628) (hereinafter Woleben).
Re claim 1, OTA discloses:
“a first non-linear filter network configured to compensate for narrowband distortion of a power amplifier, wherein the first non-linear filter network comprises 
“a second non-linear filter network configured to compensate for broadband distortion of the power amplifier” (Fig. 17, at least element 61; para. 0173).
While OTA directs to compensating nonlinear distortion of the power amplifier (PA) for signal having different band or wide band signals (para. 0005), OTA does not specifically disclose the above underlined claimed subject matter.
Woleben, in similar field of endeavor, discloses such claimed subject matter in para. 0008, 0019-0021.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated filtering of broadband distortion of Woleben into OTA filter network to mitigate interference caused in part by broadband transmit signal when OTA is subjected to the case of wide band signals.
Re claim 2, OTA further discloses “wherein the first non-linear filter network comprises a first plurality of infinite impulse response (IIR) filters arranged in series” in Fig. 17, elements 60, 63; para. 0177.
Re claim 3, the further claimed subject matter “wherein a first filter of the first plurality of IIR filters comprises a low pass filter (LPF)” would have been within the knowledge of one skilled in the art because the filters 60, 63 of OTA are subjected to low band frequency signal XL(n), thus at least filter 60 or both filters 60, 63 would comprise LPF.
Re claim 4, the further claimed subject matter “wherein a second filter of the first plurality of IIR filters comprises an all-pass filter” would also have been within the H(n), thus filters 61, 62 would have been high-pass filters or all-pass filters.
Re claim 11, OTA further discloses
“a down sampler to down sample an input signal and transmit the down sampled signal to the first non-linear filter network;” (Fig. 17, elements125, 126, 112)
“an up sampler to up sample the output of the first non-linear filter network” (Fig. 17, at least elements 110, 120 121).
Re claim 14, OTA further suggests “wherein the second non-linear filter network comprises a plurality of finite infinite response (FIR) filters” in para. 0177.
Re claim 20, see corresponding claim 1 above.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over OTA in view of Zhao et al. (US 2002/0178133) (hereinafter Zhao).
Re claim 17, the combination of OTA and Woleben discloses almost all claimed subject matter in claim 17, as stated above, except for “wherein the plurality of IIR filters comprise Laguerre filters”.
Zhao discloses it known the art to utilize Laguerre filter for purport of non-linearity reduction (para. 0104).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have optionally incorporated Laguerre filter taught by Zhao into the filter network of the OTA as alternative and predictable result would have been expected.
Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over OTA and Woleben as applied to claim 1 above, and further in view of Cope et al. (US 2020/0244232) (hereinafter Cope).
Re claim 9, the combination of OTA and Woleben discloses almost all claimed subject matter, as stated above, except for “the power amplifier, wherein the power amplifier comprises a compound semiconductor power amplifier, and the narrowband distortion is caused by charge trapping effects as the compound semiconductor power amplifier is charged from low to high power”.
Cope, in similar field of endeavor, discloses that such trapping effects is not unknown in PA and compensation thereof (para. 0006, 0040, 0048, 0049, 0051-0055).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the charge trapping correction of Cope into the aforementioned combination to even further eliminate all the non-linear distortion of the PA including the charge trapping effect.
Re claim 10, Cope further implies the teaching “wherein the compound semiconductor power amplifier comprises a Gallium Nitride (GaN) power amplifier” in para. 0003, 0024.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over OTA and Woleben as applied to claim 1 above, and further in view of Zhao.
Re claim 15, the combination of OTA and Woleben discloses almost all claimed subject matter in claim 15, as stated above, except for “wherein the first non-linear filter network comprises a Laguerre filter”.

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have optionally incorporated Laguerre filter taught by Zhao into the filter network of the above combination as alternative and predictable result would have been expected.

Allowable Subject Matter
Claims 5-8, 12, 13, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2013/0200948)
Morita et al. (US 2013/0329832)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAC V HA/Primary Examiner, Art Unit 2633